 
EXHIBIT 10.1
 


HUDSON HIGHLAND GROUP CEO EMPLOYMENT AGREEMENT
 
Employment Agreement (the “Agreement”), by and between Hudson Highland Group,
Inc. (the “Company”) and Manuel Marquez Dorsch (the “Executive”), dated March 7,
2011.
 
WHEREAS, the Company wishes to employ the Executive and the Executive wishes to
be employed in accordance with the terms and conditions set forth below.
 
NOW, THEREFORE, in consideration of the conditions and mutual covenants
contained in this Agreement, the parties agree as follows:
 
1.           Defined Terms.
 
(a)           Accrued Compensation and Benefits.  The term “Accrued Compensation
and Benefits” means the aggregate of:
 
(i)           any unpaid Base Salary (as defined in Section 6(a)) through and
including the date of the Executive’s Separation from Service (as defined in
Section 1(e));
 
(ii)           any Bonus (as defined in Section 6(g)) earned, but unpaid, for
the year prior to the year in which the Executive’s Separation from Service
occurs;
 
(iii)           a prorated Bonus for the year of the Executive’s Separation from
Service equal to [x] the Bonus that would have been paid to the Executive under
Section 6(g) had the Executive been employed for the entire year multiplied by
[y] a fraction, the numerator of which is the number of days the Executive was
employed during the year of his Separation from Service and the denominator of
which is 365;
 
(iv)           pay for accrued but unused vacation;
 
(v)           unreimbursed business expenses to which the Executive is entitled
to reimbursement under the Company’s expense reimbursement policy;
 
(vi)           rights to indemnification the Executive may have under the
Company’s Articles of Incorporation, Bylaws, this Agreement, or separate
indemnification agreement, as applicable, including any rights the Executive may
have under directors and officers insurance policies; and
 
(vii)           any other amounts or benefits required to be paid or provided by
law or under any agreement (including any incentive award agreement), plan,
program, policy or practice of the Company.
 
Whenever this Agreement provides for the Company to pay Accrued Compensation and
Benefits in connection with the Executive’s Separation from Service, the Company
shall make such payment promptly, and in any case within ten (10) business days
following the effective date of the Executive’s Separation from Service, except
that the payments described in clauses (ii) and (iii) above will be made in
accordance with Section 6(g), and the payments described in clause (vii) above
will be made in accordance with the terms of the respective agreement, plan,
program, policy or practice of the Company under which such payments are due.
 
 
- 1 -

--------------------------------------------------------------------------------

 


(b)           Affiliate.  The term “Affiliate” means each entity that is
required to be included in the Company’s controlled group of corporations within
the meaning of Code Section 414(b), or that is under common control with the
Company within the meaning of Code Section 414(c); provided that the phrase “at
least 50 percent” shall be used in place of the phrase “at least 80 percent”
each place it appears therein or in the regulations thereunder.
 
(c)           Board.  The term “Board” means the Company’s Board of Directors.
 
(d)           Code.  The term “Code” means the Internal Revenue Code of 1986,
including any amendments thereto or successor tax codes thereof and the rules
and regulations promulgated thereunder.
 
(e)           Separation from Service.  The term “Separation from Service” means
the Executive’s separation from service from the Company for purposes of Code
Section 409A determined using the default provisions set forth in Treasury
Regulation §1.409A-1(h) or any successor regulation thereto.
 
2.           Employment.  The Company will employ the Executive and the
Executive accepts employment as the Company’s Chairman and Chief Executive
Officer reporting solely and directly to the Board, subject to the Executive’s
obtaining a United States visa and being admitted to the United States in an
immigration classification and for such a time period (including time obtained
through extensions of authorized stay) that permits him to accept an executive
position with the Company for the intended Term, as defined in Section 4.  The
Executive’s employment hereunder will commence on the later of April 1, 2011 or
the first business day following the date on which such visa is issued and such
admission has occurred (the “Effective Date”).  Executive will render such
business and professional services in the performance of his duties, consistent
with Executive’s positions within the Company.  Executive will be the highest
ranking executive officer of the Company, with the full powers, responsibilities
and authorities customary for chief executive officers of U.S. public
corporations, together with such other powers, authorities and responsibilities
consistent with his position as Chairman and Chief Executive Officer as may
reasonably be assigned to him by the Board.  The Executive must acknowledge
receipt of the Company’s Code of Business Conduct and Ethics and the Company’s
Code of Ethics for the Chief Executive Officer and the Senior Financial and
Accounting Officers (collectively, the “Ethics Policy”) and confirm that he will
comply with the Ethics Policy.  The Executive’s workplace will be based at the
Company’s principal offices in New York, New York, USA, unless the Executive and
the Board agree to another location; provided, however, that the Executive
understands and agrees that he will be required to travel from time to time for
business reasons.  Prior to the Effective Date, and starting immediately upon
execution of this Agreement, the Executive and the Company will cooperate and
will use their respective reasonable best efforts in taking all actions
necessary or appropriate to complete and submit an application for the visa (or
any extension thereof) referred to in the first sentence of this Section 2 and
to advance its processing by the United States Department of State so that the
visa will be issued at the earliest possible date.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
3.           Board Membership.  Executive will be appointed to serve as a member
of the Board as soon as practicable after the execution of this
Agreement.  Thereafter, at each annual meeting of the Company’s stockholders
held while this Agreement remains in effect, the Company will nominate Executive
to serve as a member of the Board.  Executive’s service as a member of the Board
will be subject to any required stockholder approval.  Upon the termination of
Executive’s employment for any reason, Executive will be deemed to have resigned
from the Board (and any boards of directors of subsidiaries) voluntarily,
without any further required action by Executive, as of the end of Executive’s
employment and Executive, at the Board’s request, will execute any documents
necessary to reflect his resignation.
 
4.           Term of Employment.  The Executive's employment under this
Agreement will commence on the Effective Date and will continue for a period of
four (4) years thereafter, subject to earlier termination (a) based on a
determination of the Board, if the Executive is no longer authorized to work
lawfully in the United States as an executive of the Company or (b) as provided
in Section 10 (the “Term”).  In the event of termination pursuant to clause (a)
of the foregoing sentence, the Company will have no further obligation to the
Executive, except to pay the Executive the Accrued Compensation and
Benefits.  This Agreement and the Term will be automatically renewed and
extended for periods of one (1) year unless the Company or the Executive
provides written notice no less than thirty (30) days prior to the expiration of
the then-current Term of its or the Executive’s desire not to renew this
Agreement.
 
5.           Scope of Responsibilities and Duties.  The Executive agrees to
devote the Executive’s full business time, attention, efforts and energies in
performance of the Executive’s duties and responsibilities hereunder.  While
employed by the Company, the Executive may not engage in any employment other
than for the Company, in any conflicting business activities, or have any
financial interest, directly or indirectly, in any business competing with the
Company or otherwise engaged in the business of the Company or its
Affiliates.  The foregoing does not prevent the Executive from (1) serving on
the board of directors of another organization with the consent of the Board,
provided, that the Executive may, without the approval of the Board, serve on
the board (or similar governing authority) of any civic, educational, or
charitable organization and serve on the board(s) set forth on Schedule A
attached hereto, provided such services do not materially interfere with the
performance of the Executive’s duties pursuant to this Agreement or (2) managing
his personal investments, provided such activities do not materially interfere
with the Executive’s performance of his duties and responsibilities hereunder.
 
6.           Compensation and Benefits.  The Company will provide the Executive
with the following compensation and benefits during the Term:
 
(a)           The Company will pay the Executive a salary of $600,000 on an
annualized basis, payable in accordance with the payroll practices of the
Company in effect from time to time, and less such taxes and other deductions
required by applicable law or authorized by the Executive (the “Base
Salary”).  In addition, the Executive will receive a four percent (4%) increase
in Base Salary in each of 2013 and 2015.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(b)           The Executive will be entitled to accrue paid vacation at the rate
of no less than four (4) weeks per year.  In addition, the Company will provide
the Executive with other benefits of employment, including health insurance and
401(k), offered from time to time to other senior executives of the Company at
the office location at which the Executive is based.  On the Effective Date, the
Executive shall be awarded 100,000 restricted stock units and options to
purchase 400,000 shares of Company common stock at market price pursuant to
separate award agreements in the forms attached hereto as Attachments A and
B.  During the initial four-year Term, the Executive shall have no entitlement
to receive any other awards under the Company’s 2009 Incentive Stock and Awards
Plan (or any successor plan thereto), provided, that the Board or the
compensation committee thereof may in its discretion grant additional
equity-based or other incentive awards to the Executive.
 
(c)           The Company will reimburse the travel expenses for the Executive
and the Executive’s spouse for their first trip to New York, and will also pay
for business class travel tickets for both of them and their three children
between New York and Madrid, Spain, twice each year during the Term.
 
(d)           The Company will provide the Executive with a relocation and
temporary housing allowance as follows:
 
(i)           An amount of $200,000 payable in equal installments on dates
corresponding with the Company’s regular pay dates during the period from the
Effective Date to December 31, 2011; and
 
(ii)           An amount of $150,000 payable in equal installments on dates
corresponding with the Company’s regular pay dates during the period from
January 1, 2012 to December 31, 2012.
 
The Company’s ongoing obligation to make the foregoing payments shall be
contingent on the Executive’s continued employment with the Company.  Prior to
December 31, 2012, the Board will consider and discuss with the Executive the
amount of any such allowance to be paid by the Company to the Executive after
such date.
 
(e)           During the Term, the Executive shall be entitled to first class
travel and accommodations when traveling on the Company’s business.
 
(f)           Attachment C to this Agreement reflects the Company’s undertaking
to provide tax equalization payments to the extent any are required pursuant to
the terms thereof, and is incorporated herein by reference as part of this
Agreement.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(g)           The Executive will receive an annual cash bonus (a “Bonus”) as
provided under the Company’s Senior Management Bonus Plan (the “Bonus Plan”) as
is in effect from time to time, modified as follows:  Executive’s target bonus
(the “Target Bonus”) will be ninety percent (90%) of Base Salary.  For 2011 and
2012, the Executive’s minimum Bonus will be the Target Bonus, prorated for 2011
for the partial year represented by the number of days between the Effective
Date and December 31, 2011, inclusive, divided by 365.  The minimum Bonus for
2011 will be payable in three equal installments on (a) the later of April 1,
2011 or the Effective Date, (b) July 1, 2011 and (c) October 1, 2011.  The
minimum Bonus for 2012 will be payable in equal installments on dates
corresponding with the Company’s regular pay dates during the period from
January 1, 2012 to December 31, 2012.  The Company’s ongoing obligation to make
the foregoing minimum Bonus payments shall be contingent on the Executive’s
continued employment with the Company.  The amount of the actual Bonuses for
2011 and 2012 payable by the Company to the Executive pursuant to the terms of
the Bonus Plan shall be reduced by the amount of the minimum Bonus for such year
paid by the Company prior to payment of the actual Bonus.  The Executive shall
have the opportunity to make recommendations to the compensation committee of
the Board prior to the determination of the performance goal(s) under the Bonus
Plan for each performance period, but the compensation committee will have final
power and authority concerning the establishment of such goal(s).  The
Executive’s Bonus for any year (other than the minimum Bonuses for 2011 and
2012) will be paid no later than the 15th day of the third month of the
following fiscal year.  In addition, the Company will pay the Executive a
retention bonus of $125,000 in respect of 2013 and $75,000 in respect of 2014,
in each case payable in twelve monthly installments on the dates nearest the end
of each month corresponding with the Company’s regular pay dates during such
years and contingent on the Executive’s continued employment with the Company on
the relevant pay dates.
 
7.           Additional Agreements.  The Executive’s employment hereunder is
further contingent upon the Executive’s simultaneous execution of the
Confidentiality, Non-Solicitation and Work Product Assignment Agreement and
Mutual Agreement to Arbitrate Claims, which is attached as Attachment D and
forms a part of this Agreement.
 
8.           Representations and Warranties of the Executive.  The Executive
represents and warrants as follows:
 
(a)           All information, oral and written (including, but not limited to
information contained on the Executive’s resume), provided by the Executive
during the recruiting and employment process is accurate and true to the best of
the Executive’s knowledge, and such information does not include any misleading
or untrue statement or omit to state any fact necessary to make the information
provided not misleading.
 
(b)           The Executive has never been the subject of any investigation or
subject to any disciplinary action by any governmental agency, industry
self-regulatory body or other employer.
 
(c)           The execution, delivery and performance of this Agreement by the
Executive and the Executive’s employment hereunder are not in violation of:
 
(i)           the terms, including any non-competition, non-disclosure,
non-solicitation or confidentiality provisions, of any written or oral
agreement, arrangement or understanding to which the Executive is a party or by
which the Executive is bound; or
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(ii)           any statute, rule, regulation, or other law, or any judgment,
decree or order applicable or binding upon the Executive.
 
9.           Representations and Warranties of the Company.  The Company
represents and warrants as follows:
 
(a)           All information, oral and written, provided by the Company during
the recruiting and employment process is accurate and true to the best of the
Company’s knowledge, and such information does not include any misleading or
untrue statement or omit to state any fact necessary to make the information
provided not misleading.
 
(b)           The execution, delivery and performance of this Agreement by the
Company have been duly and validly authorized and the Agreement is a valid and
binding agreement of the Company enforceable in accordance with its terms.
 
10.           Termination.  This Agreement and the Executive’s employment may be
terminated prior to the expiration of the Term as follows:
 
(a)           Death.  If the Executive dies during the Term, this Agreement
shall automatically terminate and the Company shall have no further obligation
to the Executive or the Executive’s estate, except to pay the Executive’s estate
(or designated beneficiary to the extent applicable) the Accrued Compensation
and Benefits.
 
(b)           Disability.  If the Executive is unable to perform the Executive’s
essential job duties and responsibilities due to Disability (as defined below)
for a total of one hundred eighty (180 days), whether consecutive or not, during
any rolling twelve (12) month period, then either the Company or the Executive
may terminate the Executive’s employment and this Agreement upon five (5) days’
written notice to the other party.  For purposes of this Agreement, the
Executive will be considered to have incurred a disability (a “Disability”) if
the Company, with the advice of a qualified physician, reasonably acceptable to
the Executive and the Company, determines that the Executive is physically or
mentally incapable (excluding infrequent and temporary absences due to ordinary
illness) of performing the Executive’s essential job duties or any substantially
similar position of employment by reason of any medically determinable physical
or mental impairment.  The Executive shall cooperate with the Company in
obtaining the advice of a qualified physician regarding the Executive’s
condition.  In the event of termination pursuant to this Section 10(b), the
Company will have no further obligation to the Executive, except to pay the
Executive the Accrued Compensation and Benefits.
 
(c)           Termination by the Company without Cause or on Expiration or by
the Executive for Good Reason.  The Company may terminate the Executive’s
employment and this Agreement at any time during the Term for any reason,
without Cause (as defined in Section 10(e) below), upon thirty (30) days’
written notice to the Executive.  If the Company gives notice of non-renewal of
employment within the 30-day period as provided in Section 4, it will be treated
as a termination without Cause.  In addition, the Executive may terminate his
employment and this Agreement at any time for Good Reason (as defined, and
subject to the procedures provided for, in Section 10(f)).  Upon any such
termination, the Company will have no further liability to the Executive other
than:
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(i)           to pay the Accrued Compensation and Benefits (except that the
Company shall not be obligated to pay any amount pursuant to clause (iii) of the
definition of “Accrued Compensation and Benefits” in the case of a termination
on or prior to December 31, 2013); and
 
(ii)           to pay severance in an amount equal to [a] if the termination
occurs prior to the second anniversary of this Agreement, the Executive’s Target
Bonus plus the Executive’s then-current Base Salary for a period of twenty-four
(24) months following the Executive’s Separation from Service or [b] if
termination occurs on or after the second anniversary of this Agreement, the
Executive’s then-current Base Salary for a period of twelve (12) months
following the Executive’s Separation from Service, in each case less applicable
deductions (such twenty-four (24) or twelve (12) month period, as the case may
be, the “Severance Period”); and
 
(iii)           to provide the Executive and his eligible dependents with the
opportunity to elect to continue participation in the Company’s health, dental
and other welfare benefit plans during the Severance Period at the same cost as
other Company senior executives during the Severance Period or until such time
as the Executive and his eligible dependents are covered by a successor
employer’s comparable benefit plans, whichever is sooner; provided that to the
extent that any benefit plan does not permit continuation of the Executive’s or
his eligible dependents’ participation throughout such period, or that such
continuation would violate applicable law or subject the Company to penalties
under applicable law, the Company shall provide the Executive, on the first
business day of each calendar quarter, in advance, with an amount which is equal
to the Company’s cost of providing such benefits.
 
The Executive’s receipt of the severance payments by the Company set forth in
this Section 10(c) is conditioned upon the Executive executing a comprehensive
release and waiver agreement and covenant not to sue substantially in the form
of Attachment E to this Agreement and such release not having been revoked and
having become effective in accordance with its terms by the fortieth (40th) day
following the Executive’s termination date.  Subject to Section 25, severance
payments will be made in equal installments on dates corresponding with the
Company’s regular pay dates during the Severance Period, except that [x] no
payments will be made before the fortieth (40th) day following the Executive’s
termination date, and any such payment that otherwise would have been made
during such period shall instead be aggregated and paid with the payment
scheduled to be made on the first regular pay date after such fortieth (40th)
day and [y] if the termination occurs on or before the second anniversary of
this Agreement, any Target Bonus payable as severance as a result of such
termination will be paid in a lump sum within forty-five (45) days following the
Executive’s Separation from Service (with the date of payment to be determined
by the Company in its discretion).
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(d)           Termination for Cause.  The Company may terminate the Executive’s
employment and this Agreement at any time during the Term for Cause as defined
below.  In such case, this Agreement and the Executive’s employment shall
terminate immediately and the Company shall have no further obligation to the
Executive, except that the Company shall pay to the Executive the Accrued
Compensation and Benefits (except that the Company shall not be obligated to pay
any amount pursuant to clause (iii) of the definition of “Accrued Compensation
and Benefits”).
 
(e)           Definition of Cause.  For purposes of this Agreement, “Cause”
shall be defined as:
 
(i)           the willful failure of the Executive to perform the Executive's
duties and obligations in any material respect (other than any failure resulting
from Executive's illness or Disability);
 
(ii)           acts of dishonesty or willful misconduct by the Executive with
respect to the Company;
 
(iii)           conviction of a felony or of a violation of any law involving
moral turpitude, dishonesty or fraud, or a pleading of guilty or nolo contendere
to such charge;
 
(iv)           any material breach of this Agreement or Attachment D; or
 
(v)           failure to confirm material compliance with the Company’s Ethics
Policy after 10 days’ written notice requesting confirmation.
 
For purposes of the foregoing definition, an act or omission shall be considered
“willful”
if it is done, or omitted to be done, by the Executive with knowledge and
intent.  Except for actions or circumstances which, in the reasonable good faith
judgment of the Board cannot be cured, the Executive will have thirty (30)
calendar days from his receipt of notice from the Company setting forth in
reasonable detail the circumstances constituting Cause within which to
cure.  The Executive’s termination of employment will not be considered to be
for Cause unless it is approved by a majority vote of the members of the Board
or an independent committee thereof.  The Company acknowledges that good faith
decisions of the Executive relating to the conduct of the Company’s business or
the Company’s business strategy will not constitute “Cause”.


(f)           Definition of Good Reason.  For purposes of the Agreement, other
than for purposes of Section 11, “Good Reason” shall be defined as:
 
(i)           any changes in the Executive’s authority, duties and
responsibilities which are materially inconsistent with his duties and
responsibilities provided for under this Agreement;
 
(ii)           any material reduction of the Executive’s salary, aggregate
incentive compensation opportunities (excluding any reduction in incentive
compensation awards due to the economic performance of the Company) or aggregate
benefits;
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(iii)           any required relocation of the Executive’s office beyond a 50
mile radius from Manhattan;
 
(iv)           any failure by the Company to obtain the assumption of this
Agreement by a successor of the Company in accordance with Section 22; or
 
(v)           a material breach of this Agreement by the Company.
 
No event or condition described in clauses (i) through (v) above shall
constitute Good Reason unless (x) the Executive gives the Company written notice
of his intention to terminate his employment for Good Reason and the grounds for
such termination within ninety (90) days of the occurrence of such event or the
initial existence of such condition and (y) such grounds for termination (if
susceptible to cure) are not cured by the Company within thirty (30) calendar
days of its receipt of such notice.  If the Company fails to cure the event or
condition giving rise to Good Reason within such 30-day period, then the
Executive’s termination of employment shall occur at the close of business on
the last day of such 30-day period.


(g)           Voluntary Termination.  The Executive may voluntarily terminate
his employment at any time during the Term upon 3 months’ written notice and in
compliance with the provisions of Attachment D.  In such event, the Company
shall be relieved of all its obligations under this Agreement, except that the
Company shall pay to the Executive the Accrued Compensation and Benefits (except
that the Company shall not be obligated to pay any amount pursuant to clause
(iii) of the definition of “Accrued Compensation and Benefits”).
 
(h)           Equity Awards.  In the event of the Executive’s termination of
employment, his outstanding equity awards will be treated in accordance with the
terms and conditions of the applicable award agreement(s).
 
(i)           Continuance of Obligations.  The Executive remains obligated to
comply with the Executive's obligations and duties pursuant to Attachment D
despite the termination of this Agreement and the Executive's employment for any
reason.
 
(j)           Cooperation.  During employment and after the termination of this
Agreement and the Executive’s employment for any reason, the Executive agrees to
cooperate with and at the request of the Company in the defense or prosecution
of any legal matter or claim in which the Company, any of its Affiliates, or any
of their past or present employees, agents, officers, directors, attorneys,
successors or assigns, may be or become involved and which arises or arose
during the Executive’s employment, to the extent such cooperation does not
unreasonably interfere with the Executive’s personal or professional
schedule.  The Executive will be reimbursed for any reasonable out-of-pocket
expenses incurred thereby (including, without limitation, the fees and expenses
of the Executive’s counsel).
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(k)           No Disparagement.  During and for one (1) year after the
termination of this Agreement and the Executive’s employment for any reason, the
Executive will not knowingly disparage, criticize, or otherwise make any
derogatory statements regarding the Company, its directors, its officers or its
regional chief executive officers and chief financial officers, and the Company
will not knowingly disparage, criticize or otherwise make any derogatory
statements regarding Executive.  The Company’s obligations under the preceding
sentence shall be limited to official communications by the Company and
statements by its senior corporate executives having the rank of Senior Vice
President or above and members of the Board.  The foregoing restrictions will
not apply to any statements that are made truthfully in response to a subpoena
or other compulsory legal process.
 
11.           Change in Control.  Notwithstanding any other provisions of this
Agreement to the contrary:
 
(a)           Employment Period.  If a Change in Control (as defined below)
occurs when the Executive is employed by the Company, the Company will continue
thereafter to employ the Executive during the period commencing on the date of a
Change in Control and ending on the second anniversary of such date (the
“Employment Period”) and thereafter in accordance with Section 4 of this
Agreement, and the Executive will remain in the employ of the Company in
accordance with and subject to the terms and provisions of this Agreement.
 
(b)           Covered Termination.  If there is any termination of the
Executive’s employment during the Employment Period (subject to Section 11(d))
by the Executive for Good Reason (as defined below), or by the Company other
than by reason of (i) death (in which case Section 10(a) shall apply),
(ii) Disability (in which case Section 10(b) shall apply), or (iii) Cause (a
“Covered Termination”), then the Executive shall be entitled to receive, and the
Company shall pay, the Accrued Compensation and Benefits and, in lieu of further
base salary for periods following such termination, as liquidated damages and
additional severance pay, the Termination Payment pursuant to Section
11(c).   In such event, the Executive will not be entitled to the severance
payments and benefits described in Section 10(c). In addition, the Executive and
his eligible dependents will remain eligible to elect to continue participation
in the Company’s health, dental and other welfare benefit plans at the same cost
as other Company senior executives for the period during which the Company
remains obligated to pay the Termination Payment or until such time as the
Executive and his eligible dependents are covered by a successor employer’s
comparable benefit plans, whichever is sooner; provided that to the extent that
any benefit plan does not permit continuation of the Executive’s or his eligible
dependents’ participation throughout such period, or that such continuation
would violate applicable law or subject the Company to penalties under
applicable law, the Company shall provide the Executive, on the first business
day of each calendar quarter, in advance, with an amount which is equal to the
Company’s cost of providing such benefits.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(c)           Termination Payment.  The “Termination Payment” shall be an amount
equal to two (2) times:
 
(i)           the Executive’s annual base salary immediately prior to the
termination of the Executive’s employment; plus
 
(ii)           the Executive’s Target Bonus under the Company’s Senior
Management Bonus Plan for the year in which the termination of the Executive’s
employment occurs.
 
Subject to Section 25, the Termination Payment shall be paid to the Executive at
the time and in the manner specified in Section 10(c) for the twenty-four (24)
month Severance Period.
 
(d)           Anticipatory Termination.  Anything in this Agreement to the
contrary notwithstanding, if a Change in Control occurs and if the Executive’s
employment with the Company is terminated (other than a termination due to the
Executive’s death or as a result of the Executive’s Disability) during the
period of 180 days prior to the date on which the Change in Control occurs, and
if it is reasonably demonstrated by the Executive that such termination of
employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose in
connection with or in anticipation of a Change in Control, then for all purposes
of this Section 11 such termination of employment shall be deemed a “Covered
Termination” and the “Employment Period” shall be deemed to have begun on the
date of such termination.
 
(e)           Definition of Change in Control.  For purposes hereof, a “Change
in Control” shall be deemed to occur on the first to occur of any one of the
following events:
 
(i)           the consummation of a consolidation, merger, share exchange or
reorganization involving the Company, unless such consolidation, merger, share
exchange or reorganization is a “Non-Control Transaction” (as defined below);
 
(ii)           the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all, or substantially all, of the assets of the
Company (in one transaction or a series of related transactions within any
period of 24 consecutive months), other than a sale or disposition by the
Company of all, or substantially all, of the Company’s assets to an entity at
least 75% of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale;
 
(iii)           any person (as such term is used in Section 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other
than (1) the Company, (2) any subsidiary of the Company, (3) a trustee or other
fiduciary holding securities under any employee benefit plan (or any trust
forming a part thereof) maintained by the Company or any subsidiary or (4) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock in the Company)
is or becomes the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company after the date hereof pursuant to express
authorization by the Board that refers to this exception) representing more than
20% of the then outstanding shares of Common Stock or the combined voting power
of the Company’s then outstanding voting securities; or
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(iv)           the following individuals cease for any reason to constitute a
majority of the number of directors then serving:  individuals who, as of the
date hereof, constitute the entire Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest) whose appointment or election by the Board or
nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended.
 
Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Common Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity that owns all or
substantially all of the assets or voting securities of the Company immediately
following such transaction or series of transactions.  A “Non-Control
Transaction” shall mean a consolidation, merger, share exchange or
reorganization of the Company where:
 
(i)           the stockholders of the Company immediately before such
consolidation, merger, share exchange or reorganization beneficially own,
directly or indirectly, more than 50% of the then outstanding shares of common
stock and the combined voting power of the outstanding voting securities of the
corporation resulting from such consolidation, merger, share exchange or
reorganization (the “Surviving Corporation”);
 
(ii)           the individuals who were members of the Board immediately prior
to the execution of the agreement providing for such consolidation, merger,
share exchange or reorganization constitute at least 50% of the members of the
board of directors of the Surviving Corporation; and
 
(iii)           no person (other than (1) the Company, (2) any subsidiary of the
Company or (3) any employee benefit plan (or any trust forming a part thereof)
maintained by the Company, the Surviving Corporation or any subsidiary) is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company after the date hereof pursuant to
express authorization by the Board that refers to this exception) representing
more than 20% of the then outstanding shares of the common stock of the
Surviving Corporation or the combined voting power of the Surviving
Corporation’s then outstanding voting securities.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(f)           Good Reason.  Solely for purposes of this Section 11, the
Executive shall have “Good Reason” for termination of employment in connection
with a Change in Control of the Company in the event of:
 
(i)           any breach of this Agreement by the Company, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith that
the Company remedies promptly after receipt of notice thereof given by the
Executive;
 
(ii)           any reduction in the Executive’s base salary, percentage of base
salary available as incentive compensation or bonus opportunity or benefits, in
each case relative to those most favorable to the Executive in effect at any
time during the 180-day period prior to the Change in Control;
 
(iii)           the removal of the Executive from, or any failure to reelect or
reappoint the Executive to, any of the positions held with the Company on the
date of the Change in Control or any other positions with the Company to which
the Executive shall thereafter be elected, appointed or assigned, except in the
event that such removal or failure to reelect or reappoint relates to the
termination by the Company of the Executive’s employment for Cause or by reason
of Disability pursuant to Section 10(b);
 
(iv)           a good faith determination by the Executive that there has been a
material adverse change, without the Executive’s written consent, in the
Executive’s working conditions or status with the Company relative to the most
favorable working conditions or status in effect during the 180-day period prior
to the Change in Control, including but not limited to (A) a significant change
in the nature or scope of the Executive’s authority, powers, functions, duties
or responsibilities, or (B) a significant reduction in the level of support
services, staff, secretarial and other assistance, office space and
accoutrements, but in each case excluding for this purpose an isolated,
insubstantial and inadvertent event not occurring in bad faith that the Company
remedies within ten (10) days after receipt of notice thereof given by the
Executive;
 
(v)           the relocation of the Executive’s principal place of employment to
a location more than 50 miles from the Executive’s principal place of employment
on the date 180 days prior to the Change in Control;
 
(vi)           the Company requires the Executive to travel on Company business
20% in excess of the average number of days per month the Executive was required
to travel during the 180-day period prior to the Change in Control; or
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
(vii)           the Executive’s voluntary termination of his employment for any
reason during the 30-day period beginning on the first anniversary of the Change
in Control.
 
(g)           Funding of Rabbi Trust.  Upon a Change in Control, the Company (or
its successor) shall transfer to an irrevocable rabbi trust (to the extent not
prohibited by Code Section 409A) an amount in cash, determined on an
undiscounted basis, which will be sufficient to fund the Company’s obligations
under Section 11(c).
 
12.           Limitations on Severance Payment and Other Payments or Benefits.
 
(a)           Notwithstanding any provision of this Agreement, if any portion of
the severance payments or any other payment under this Agreement, or under any
other agreement with the Executive or plan of the Company or its affiliates (in
the aggregate, “Total Payments”), would constitute an “excess parachute payment”
and would, but for this Section 12, result in the imposition on the Executive of
an excise tax under Code Section 4999, then the Total Payments to be made to the
Executive shall either be (i) delivered in full, or (ii) delivered in the
greatest amount such that no portion of such Total Payment would be subject to
the Excise Tax, whichever of the foregoing results in the receipt by the
Executive of the greatest benefit on an after-tax basis (taking into account the
applicable federal, state and local income taxes and the Excise Tax).
 
(b)           Within forty (40) days following the Executive’s termination of
employment or notice by one party to the other of its belief that there is a
payment or benefit due the Executive that will result in an excess parachute
payment, the Executive and the Company, at the Company’s expense, shall obtain
the opinion (which need not be unqualified) of a nationally recognized tax
counsel (“National Tax Counsel”) selected by the Company (which may be regular
outside counsel to the Company) and reasonably acceptable to the Executive,
which opinion sets forth (i) the amount of the Base Period Income (as defined
below), (ii) the amount and present value of the Total Payments, (iii) the
amount and present value of any excess parachute payments determined without
regard to any reduction of Total Payments pursuant to Section 12(a), and (iv)
the net after-tax proceeds to the Executive, taking into account the tax imposed
under Code Section 4999 if (x) the Total Payments were reduced in accordance
with Section 12(a) or (y) the Total Payments were not so reduced.  The opinion
of National Tax Counsel shall be addressed to the Company and the Executive and
shall be binding upon the Company and the Executive.  If such National Tax
Counsel opinion determines that Section 12(a)(ii) above applies, then the
Termination Payment hereunder or any other payment or benefit determined by such
counsel to be includable in Total Payments shall be reduced or eliminated so
that under the bases of calculations set forth in such opinion there will be no
excess parachute payment.  In such event, payments or benefits included in the
Total Payments shall be reduced or eliminated by applying the following
principles, in order: (1) the payment or benefit with the higher ratio of the
parachute payment value to present economic value (determined using reasonable
actuarial assumptions) shall be reduced or eliminated before a payment or
benefit with a lower ratio; (2) the payment or benefit with the later possible
payment date shall be reduced or eliminated before a payment or benefit with an
earlier payment date; and (3) cash payments shall be reduced prior to non-cash
benefits; provided that if the foregoing order of reduction or elimination would
violate Code Section 409A, then the reduction shall be made pro rata among the
payments or benefits included in the Total Payments (on the basis of the
relative present value of the parachute payments).
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
(c)           For purposes of this Agreement: (i) the terms “excess parachute
payment” and “parachute payments” shall have the meanings assigned to them in
Code Section 280G and such “parachute payments” shall be valued as provided
therein; (ii) present value shall be calculated in accordance with Code Section
280G(d)(4); (iii) the term “Base Period Income” means an amount equal to the
Executive’s “annualized includible compensation for the base period” as defined
in Code Section 280G(d)(1); (iv) for purposes of the opinion of National Tax
Counsel, the value of any noncash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with the
principles of Code Sections 280G(d)(3) and (4), which determination shall be
evidenced in a certificate of such auditors addressed to the Company and the
Executive; and (v) the Executive shall be deemed to pay federal income tax and
employment taxes at his actual marginal rate of federal income and employment
taxation, and state and local income taxes at his actual marginal rate of
taxation in the state or locality of the Executive’s domicile (determined in
both cases in the calendar year in which the termination of employment or notice
described in Section 12(b) above is given, whichever is earlier), net of the
maximum reduction in federal income taxes that may be obtained from the
deduction of such state and local taxes.
 
(d)           If such National Tax Counsel so requests in connection with the
opinion required by this Section 12, the Executive and the Company shall obtain,
at the Company’s expense, and the National Tax Counsel may rely on, the advice
of a firm of recognized executive compensation consultants as to the
reasonableness of any item of compensation to be received by the Executive
solely with respect to its status under Code Section 280G.
 
(e)           The Company agrees to bear all costs associated with, and to
indemnify and hold harmless, the National Tax Counsel of and from any and all
claims, damages, and expenses resulting from or relating to its determinations
pursuant to this Section 12, except for claims, damages or expenses resulting
from the gross negligence or willful misconduct of such firm.
 
(f)           This Section 12 shall be amended to comply with any amendment or
successor provision to Sections 280G or 4999 of the Code.  If such provisions
are repealed without successor, then this Section 12 shall be cancelled without
further effect.
 
13.           No Mitigation.  The Executive’s right to severance (pursuant to
Section 10(c)) or of the Termination Payment (pursuant to Section 11(b) or
11(d)) is not subject to any requirement that the Executive seek other
employment or otherwise attempt in any way to reduce any amounts payable to
him.  Further, the amount payable to the Executive shall not be reduced by any
compensation or income earned by the Executive as the result of employment by
another employer or self-employment, by retirement benefits, by offset against
any amount claimed to be owed by the Executive to the Company, or otherwise.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
14.           Severability.  Whenever possible, each portion, provision or
section of this Agreement will be interpreted in such a way as to be effective
and valid under applicable law, but if any portion, provision or section of this
Agreement is held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability will not affect any other portions,
provisions or sections.  Rather, this Agreement will be reformed, construed and
enforced as if such invalid, illegal or unenforceable portion, provision or
section had never been contained herein.
 
15.           Legal Fees.  The Company shall pay the reasonable legal fees and
expenses of the Executive’s counsel in connection with the negotiation, drafting
and review of this Agreement, the other agreements referred to herein and
related advice, subject to documentation being submitted to the Company.
 
16.           Disputes.  If (i) a dispute arises with respect to the enforcement
of the Executive’s rights under this Agreement or (ii) any legal or arbitration
proceeding shall be brought to enforce or interpret any provision contained
herein or to recover damages for breach hereof, in either case so long as the
Executive is not acting in bad faith, then the Company shall reimburse the
Executive for any reasonable attorneys’ fees and necessary costs and
disbursements incurred by the Executive during his or her lifetime as a result
of the dispute, legal or arbitration proceeding (“Expenses ”), and prejudgment
interest on any money judgment or arbitration award obtained by the Executive
calculated at the rate of interest announced by The Bank of New York, from time
to time at its prime or base lending rate from the date that payments to him or
her should have been made under this Agreement.  Within ten days after the
Executive’s written request therefor, the Company shall pay to the Executive, or
such other person or entity as the Executive may designate in writing to the
Company, the Executive’s reasonable Expenses in advance of the final disposition
or conclusion of any such dispute, legal or arbitration proceeding.  Any
reimbursements provided hereunder shall be made promptly (but not later than the
last day of the calendar year following the calendar year in which the legal
fees or expenses were incurred by the Executive) following the receipt by the
Company of a written notice from the Executive requesting such reimbursement,
accompanied by documentation substantiating the amount of such fees and
expenses.
 
17.           Indemnification.  To the fullest extent permitted by the
indemnification provisions of the certificate of incorporation and bylaws of the
Company in effect from time to time and the indemnification provisions of the
laws of the State of Delaware in effect from time to time (collectively, the
"Indemnification Provisions"), and in each case subject to the conditions
thereof, the Company shall (i) indemnify the Executive, as a director and
officer of the Company or a trustee or fiduciary of an employee benefit plan of
the Company against all liabilities and reasonable expenses that the Executive
may incur in any threatened, pending, or completed action, suit or proceeding,
whether civil, criminal or administrative, or investigative and whether formal
or informal, because the Executive is or was a director or officer of the
Company or a trustee or fiduciary of such employee benefit plan, and against
which the Executive may be indemnified by the Company, and (ii) pay for or
reimburse the reasonable expenses upon submission of appropriate documentation
incurred by the Executive in the defense of any proceeding to which the
Executive is a party because the Executive is or was a director or officer of
the Company or a trustee or fiduciary of such employee benefit plan.  To the
extent that the Company maintains a directors' and officers' liability insurance
policy (or policies), or an errors and omissions liability insurance policy (or
policies), in place covering individuals who are current or former officers or
directors of the Company, the Executive shall be entitled to coverage under such
policies on the same terms and conditions (including, without limitation, with
respect to scope, exclusions, amounts and deductibles) as are available to other
senior executives of the Company, while the Executive is employed with the
Company and thereafter.  Nothing in this Agreement shall require the Company to
purchase or maintain any such insurance policy.  The rights of the Executive
under the Indemnification Provisions shall survive the termination of the
employment of the Executive by the Company.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
18.           Complete Agreement.  This Agreement, including the Attachments
hereto, contain the complete agreement and understanding between the parties and
supersede and preempt any prior understanding, agreement or representation by or
between the parties, written or oral.
 
19.           Additional Rights and Causes of Action.  This Agreement,
including  the Attachments hereto, are in addition to and do not in any way
waive or detract from any rights or causes of action the Company may have
relating to Confidential Information or other protectable information or
interests under statutory or common law or under any other agreement.
 
20.           Governing Law.  Notwithstanding principles of conflicts of law of
any jurisdiction to the contrary, all terms and provisions to this Agreement are
to be construed and governed by the laws of the State of New York without regard
to the laws of any other jurisdiction in which the Executive resides or performs
any duties hereunder or where any violation of this Agreement occurs.
 
21.           Notices.  All notices, requests, demands, and other communications
called for hereunder will be in writing and will be deemed given (a) on the date
of delivery if delivered personally, (b) one (1) day after being sent overnight
by a well established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:
 
If to the Company:


Latham Williams, Esq.
Senior Vice President, Legal Affairs and Administration, Corporate Secretary
Hudson Highland Group, Inc.
560 Lexington Avenue
New York, NY 10022
 
 
 
- 17 -

--------------------------------------------------------------------------------

 


with a copy to:
Benjamin F. Garmer, III, Esq.
Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, WI 53202


If to the Executive:


at the last residential address known by the Company


with a copy to:
Linda E. Rappaport, Esq.
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022


22.           Successors and Assigns; Survival.
 
(a)           This is an Agreement for the performance of personal services by
the Executive and may not be assigned by the Executive or the Company except
that the Company may assign this Agreement to any successor in interest to the
Company, provided that such assignee assumes all of the obligations of the
Company hereunder. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its business and/or assets to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that Company
would be required to perform it if no such succession had taken place.
 
(b)           The Agreements set forth on the Attachments hereto and the
Company’s and Executive’s responsibilities under Sections 10, 11, 12, 13, 14,
15, 16, 17, 19, 20, 21, 22, 23, 24 and 25 will survive the termination of this
Agreement.
 
23.           Waivers.  The waiver by either the Executive or the Company of a
breach by the other party of any provision of this Agreement shall not operate
or be construed as a waiver of any subsequent breach by the breaching party.
 
24.           Withholding.  The Company shall be entitled to withhold from
amounts to be paid to the Executive hereunder any federal, state or local
withholding or other taxes or charges which it is from time to time required to
withhold.  The Company shall be entitled to rely on an opinion of National Tax
Counsel if any question as to the amount or requirement of any such withholding
shall arise.  In addition, if  prior to the date of payment of any amount
hereunder, the Federal Insurance Contributions Act (FICA) tax imposed under Code
Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due, a payment
will be made to the Executive from the cash payments otherwise owing hereunder
(without regard to the six-month delay, if applicable, otherwise provided for in
Section 25(b)) equal to the amount needed to pay the Executive’s portion of such
tax, as well as withholding taxes resulting therefrom (including the additional
taxes attributable to the pyramiding of such distributions and taxes), and any
subsequent payment shall be reduced accordingly.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
25.           Compliance with Code Section 409A.
 
(a)           This Agreement shall be construed and interpreted in a manner that
will cause any payment hereunder that is considered deferred compensation and
that is not exempt from Code Section 409A to meet the requirements thereof such
that no additional tax will be due under Code Section 409A on such
payment.  Each payment of compensation under this Agreement shall be treated as
a separate payment of compensation for purposes of applying the Code Section
409A deferral election rules and the exclusion from Code Section 409A for
certain short-term deferral amounts.
 
(b)           If, as of the date of the Executive’s Separation from Service, the
Executive is a “specified employee” for purposes of Code Section 409A as
determined by the Company, then to the extent that any amount or benefit that
would be paid or provided to Executive under this Agreement within six (6)
months of his Separation from Service constitutes an amount of deferred
compensation for purposes of Code Section 409A and is considered for purposes of
Code Section 409A to be owed to Executive by virtue of his Separation from
Service, then (except to the extent that, in the Company’s reasonable judgment,
payment during such six-month period would not cause Executive to incur
additional tax, interest or penalties under Code Section 409A) such amount or
benefit will not be paid or provided during the six-month period following the
date of Executive’s Separation from Service and instead shall be paid or
provided on the first business day that is at least seven (7) months following
the date of Executive’s Separation from Service, and in such event, the payment
shall be accompanied by a payment of interest calculated at the rate of interest
announced by the Federal Reserve Board (or any successor thereto) from time to
time as the “federal funds rate”, such rate to be determined on the date of the
Executive’s Separation from Service, compounded quarterly.
 
(c)           Any reimbursements or in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of Code
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the period of time specified in
the Agreement, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.  Anything to the
contrary in the attached Attachment C notwithstanding, all tax equalization
payments due under the provisions of Attachment C must be made not later than
the last day of the calendar year following the year in which the Executive
remits the related taxes to the taxing authority.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
(d)           The Executive acknowledges that to avoid an additional tax on
payments that may be payable under this Agreement and that constitute deferred
compensation that is not exempt from Code Section 409A, the Executive may be
required to make a reasonable, good faith effort to collect any payment or
benefit to which Executive believes he or she is entitled hereunder no later
than ninety (90) days of the latest date upon which the payment could under this
Agreement could have been timely paid pursuant to Code Section 409A, and if not
paid or provided, take further enforcement measures within 180 days after such
latest date.
 
26.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
 
THE COMPANY AND THE EXECUTIVE ACKNOWLEDGE THAT (A) EACH HAS CAREFULLY READ THIS
AGREEMENT, (B) EACH UNDERSTANDS ITS TERMS, (C) ALL UNDERSTANDINGS AND AGREEMENTS
BETWEEN THE COMPANY AND THE EXECUTIVE RELATING TO THE SUBJECTS COVERED IN THE
AGREEMENT ARE CONTAINED IN IT, AND (D) EACH HAS ENTERED INTO THIS AGREEMENT
VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE OTHER,
OTHER THAN THOSE CONTAINED IN THIS AGREEMENT ITSELF.
 
[Rest of page intentionally left blank]
 

 
- 20 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 

      Hudson Highland Group, Inc.              
/s/ Manuel Marquez Dorsch
    By: 
/s/ David G. Offensend
 
Signature of Executive
     
Signature of Authorized Representative
             
Manuel Marquez Dorsch
    Its: 
Director
 
Print Name
     
Title of Representative
 





 
- 21 -

--------------------------------------------------------------------------------

 
 
ATTACHMENT A
 
HUDSON HIGHLAND GROUP, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT


RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) made as of the [DAY]th
day of [MONTH], 2011 (the “Grant Date”)1, by and between HUDSON HIGHLAND GROUP,
INC., a Delaware corporation (the “Company”) and MANUEL MARQUEZ DORSCH (the
“Grantee”).
 
W I T N E S S E T H:


WHEREAS, the Company and the Grantee have entered into an employment agreement,
dated March 7, 2011 (the “Employment Agreement”) providing for the Grantee to be
employed by and serve as the Chairman and Chief Executive Officer of the Company
(capitalized terms used herein without definition to have the meanings
attributed thereto in the Employment Agreement); and
 
WHEREAS, the Employment Agreement provides for the Company to grant to the
Grantee the Restricted Stock Units (the “Units”) of the Company evidenced by
this Agreement; and
 
WHEREAS, in order to fulfill its obligations under the Employment Agreement, and
as a material inducement to the Grantee accepting employment with the Company,
the Company desires to grant to the Grantee and the Grantee desires to accept an
award of Units upon the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.           Award.  Subject to the terms and conditions set forth herein, the
Company hereby awards the Grantee 100,000 Units.  A Unit constitutes an
unsecured promise by the Company to issue to the Grantee one share of common
stock, $.001 par value, of the Company (the “Common Stock”) on the Conversion
Date (as defined in Section 2) of the Unit, subject to the terms and conditions
of this Agreement.
 
2.           Restrictions; Vesting.
 
(a)           The Units may not be sold, transferred, pledged, encumbered,
assigned or otherwise alienated or hypothecated.
 
(b)           Units will vest in accordance with the following schedule based
upon the number of full years of the Grantee’s continuous employment with the
Company following the Grant Date:
 
 
 

--------------------------------------------------------------------------------

1           The Grant Date will be the “Effective Date” under the Grantee’s
Employment Agreement
 
 
A-1

--------------------------------------------------------------------------------

 
 
 
 
Full Years of Continuous Employment following the Grant Date
   
Incremental Percentage of Vested Units
   
Cumulative Percentage of Vested Units
 
Less than 2
      0%       0%     2       50%       50%     3       25%       75%     4    
  25%       100%  



On the date as of which Units vest (the “Conversion Date”), whether pursuant to
the foregoing table or the other terms and conditions of this Agreement, each
Unit that vests will be converted into one share of Common Stock that will be
issued to the Grantee.  If any fractional shares would result from the strict
application of the incremental percentages set forth above, then the actual
number of Units that vest on any specific date will be determined by rounding
the number of shares resulting from such calculation to the nearest whole
number.  Any unvested fractional Units will remain credited as unvested until
the next Conversion Date.  All shares of Common Stock issued to the Grantee upon
conversion of Units will be freely tradeable and will not be subject to any
restrictions on transfer, other than those that may arise under the securities
laws or the Company’s securities trading or share ownership policies.


3.           Evidence of Units.  The Units awarded under this Agreement will be
evidenced by book entries on the Company’s records.  The Grantee will not be a
stockholder of the Company unless and until the Units convert to Common
Stock.  If and when the Units vest pursuant to Sections 2, 5 or 8 of this
Agreement, the Company will deliver to the Grantee one or more stock
certificates for the appropriate number of shares, free of any restrictions
imposed under this Agreement.
 
4.           Tax Withholding.  Notwithstanding anything herein to the contrary,
certificates for shares of Common Stock with respect to Units that have vested
shall not be delivered to the Grantee unless and until the Grantee has delivered
to the Executive Vice President, Human Resources of the Company (or such other
executive officer of the Company performing a similar function), at its
corporate headquarters in New York, New York, a cash payment, if any, deemed
necessary by the Company to enable it to satisfy any federal, foreign or other
tax withholding obligations with respect to the Units that have vested (the “Tax
Amount”) (unless other arrangements acceptable to the Company in its sole
discretion have been made).  The Company may from time to time change (or
provide alternatives to) the method of tax withholding on the Units granted
hereunder by notice to the Grantee, it being understood that from and after such
notice the Grantee will be bound by the method (or alternatives) specified in
any such notice.  The Company (in its sole and absolute discretion) may permit
all or part of the Tax Amount to be paid with shares of Common Stock owned by
the Grantee (provided proof of the Grantee’s ownership acceptable to the Company
is supplied with the Common Stock) or by withholding shares that otherwise would
be delivered to the Grantee on a Conversion Date, or in installments (together
with interest) evidenced by the Grantee’s secured promissory note.  For purposes
of valuing shares tendered or withheld to settle tax withholding obligations,
each share shall be deemed to have a value equal to the average closing price of
the Common Stock on the Nasdaq Global Market (or such other U.S. exchange or
market on which the Common Stock is then primarily traded) on the five (5)
trading days up to and including the date of vesting.
 
 
A-2

--------------------------------------------------------------------------------

 
 
5.           Termination of Employment.  If the Grantee’s employment is
terminated by the Company for Cause or by the Grantee other than for Good Reason
or Disability, then the Units that have not yet become fully vested in
accordance with Section 2 will automatically be forfeited by the Grantee, and
any book entry with respect thereto will be canceled.  If the Company terminates
the Grantee’s employment for any reason other than Cause (including termination
if the Grantee is no longer authorized to work lawfully in the United States as
an executive of the Company), if the Grantee terminates his employment for Good
Reason, or if the Grantee’s employment terminates by reason of Disability, then
Units that have not yet become fully vested in accordance with Section 2 will
become vested in an amount determined by dividing the number of days elapsed
from the Grant Date until the date of the Grantee’s termination of employment
with the Company by 1,460 and subtracting from the result of such division the
number of Units that had previously vested, and the remaining Units will
automatically be forfeited.  If the Grantee’s employment terminates by reason of
death, then the Units that have not yet become fully vested in accordance with
Section 2 will automatically become fully vested.  For purposes of this
Agreement, termination of employment shall mean a Separation from Service.
 
6.           Voting Rights; Dividends and Other Distributions.  The Grantee
shall not have, with respect to the Units, any rights of holders of Common
Stock, including voting rights or rights to dividends or other distributions.
 
7.           Securities Law Restrictions.  Notwithstanding anything herein to
the contrary, Units shall not be issued hereunder if, in the opinion of counsel
to the Company, such grant and/or issuance may result in a violation of federal
or state securities laws or the securities laws of any other relevant
jurisdiction.  The Company undertakes to exercise commercially reasonable
efforts to file a registration statement on Form S-8 covering the shares of
Common Stock that may be delivered to the Grantee pursuant to the Units granted
hereunder prior to the Units becoming vested in whole or in part and to keep
such registration statement (or another registration statement covering such
shares of Common Stock) effective throughout the period during which the Units
vest in whole or in part.
 
8.           Change in Control.  All Units will fully vest upon the date of a
Covered Termination following the occurrence of a Change in Control.
 
9.           No Employment Rights.  Nothing in this Agreement shall give the
Grantee any right to continue in the employment of the Company, or interfere in
any way with the right of the Company to terminate the employment of the
Grantee.
 
10.           Administration.  The Compensation Committee of the Company’s Board
of Directors (the “Committee”) will have full power and authority to interpret
and apply the provisions of this Agreement and act on behalf of the Company and
the Board in connection with this Agreement, and the decision of the Committee
as to any matter arising under this Agreement shall be binding and conclusive as
to all persons.
 
 
A-3

--------------------------------------------------------------------------------

 
 
11.           Binding Effect; Headings.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  The subject headings of Sections of this
Agreement are included for the purpose of convenience only and shall not affect
the construction or interpretation of any of its provisions.  All references in
this Agreement to “$” or “dollars” are to United States dollars.
 
12.           Confidentiality, Non-Solicitation, Work Product Assignment and
Arbitration.  As a material inducement to the Company to grant this award of
Units and enter into this Agreement, the Grantee hereby expressly agrees to be
bound by the covenants, terms and conditions contained in the Confidentiality,
Non-Solicitation and Work Product Assignment Agreement, and Mutual Agreement to
Arbitrate Claims, by and between the Grantee and the Company dated as of the
date hereof.
 
13.           Adjustments Upon Changes in Capitalization.  If (i) the Company
shall at any time be involved in a merger or other transaction in which the
Common Stock is changed or exchanged; or (ii) the Company shall subdivide or
combine the Common Stock or the Company shall declare a dividend payable in
Common Stock, other securities (other than any associated preferred stock
purchase rights issued pursuant to that certain Rights Agreement, dated February
2, 2005, between the Company and The Bank of New York, as rights agent, or
similar stock purchase rights that the Company might authorize and issue in the
future) or other property; or (iii) the Company shall effect a cash dividend the
amount of which exceeds 10% of the trading price of the Common Stock at the time
the dividend is declared, or the Company shall effect any other dividend or
other distribution on the Common Stock in the form of cash, or a repurchase of
Common Stock, that the Board determines by resolution is special or
extraordinary in nature or that is in connection with a transaction that the
Company characterizes publicly as a recapitalization or reorganization involving
the Common Stock; or (iv) any other event shall occur which, in the case of this
clause (iv), in the judgment of the Committee necessitates an adjustment to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available hereunder, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of the number and type of Common Stock
represented by a Unit as necessary to maintain the relative proportionate
interest represented immediately prior to any such event and to preserve,
without exceeding, the value of the Unit.  The number of shares subject to any
Unit, in the aggregate, must always be a whole number. Without limitation, in
the event of any such merger or similar transaction, subdivision or combination
of Common Stock, dividend or other event described above (other than any such
transaction in which the Company is the continuing corporation and in which the
outstanding Common Stock is not being converted into or exchanged for different
securities, cash or other property, or any combination thereof), the Committee
shall substitute, on an equitable basis as the Committee determines, for each
Unit then outstanding, the number and kind of shares of stock, other securities,
cash or other property to which holders of Common Stock are or will be entitled
in respect of each Unit pursuant to the transaction.  Notwithstanding the
foregoing, if the Company shall subdivide the Common Stock or the Company shall
declare a dividend payable in Common Stock, and if no action is taken by the
Board or the Committee, then the adjustments contemplated by this Section that
are proportionate shall nevertheless automatically be made as of the date of
such subdivision of the Common Stock or dividend in Common Stock.
 
 
A-4

--------------------------------------------------------------------------------

 


14.           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to conflict
of law principles thereof.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and controls and
supersedes any prior understandings, agreements or representations by or between
the parties, written or oral with respect to its subject matter and may not be
modified except by written instrument executed by the parties.


[Rest of page intentionally left blank]

 
 


 
A-5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.


HUDSON HIGHLAND GROUP, INC.
 
 
By:

--------------------------------------------------------------------------------

Name:
Title:
 
 

--------------------------------------------------------------------------------

Grantee – Signature
 
 

--------------------------------------------------------------------------------

Grantee – Print Name



 
A-6

--------------------------------------------------------------------------------

 
 
ATTACHMENT B
 
HUDSON HIGHLAND GROUP, INC.
STOCK OPTION AGREEMENT


STOCK OPTION AGREEMENT (this “Agreement”) made as of the [DAY]th day of [MONTH],
2011 (the “Grant Date”)1, by and between HUDSON HIGHLAND GROUP, INC., a Delaware
corporation (the “Company”) and MANUEL MARQUEZ DORSCH (the “Optionee”).
 
W I T N E S S E T H:


WHEREAS, the Company and the Optionee have entered into an employment agreement,
dated March 7, 2011 (the “Employment Agreement”) providing for the Optionee to
be employed by and serve as the Chairman and Chief Executive Officer of the
Company (capitalized terms used herein without definition to have the meanings
attributed thereto in the Employment Agreement); and
 
WHEREAS, the Employment Agreement provides for the Company to grant to the
Optionee the option evidenced by this Agreement; and
 
WHEREAS, in order to fulfill its obligations under the Employment Agreement, and
as an inducement material to the Optionee’s accepting employment with the
Company, the Company desires to grant to the Optionee and the Optionee desires
to accept an option to purchase shares of common stock, $.001 par value, of the
Company (the “Common Stock”) upon the terms and conditions set forth in this
Agreement;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.           Grant.  Subject to the terms and conditions set forth herein, the
Company hereby grants to the Optionee an option to purchase 400,000 shares of
Common Stock at a purchase price per share of $[•].2  This option is intended to
be treated as an option that does not qualify as an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended.
 
2.           Vesting.  Except as specifically provided otherwise herein, fifty
percent (50%) of the option will vest and become exercisable, if at all, on the
second anniversary of the Optionee’s continuous employment with the Company
following the Grant Date and the remaining fifty percent (50%) of the option
will vest and become exercisable, if at all, on the third anniversary of the
Optionee’s continuous employment with the Company following the Grant
Date.  Unless sooner terminated, the option will expire on the tenth anniversary
of the Grant Date (the “Expiration Date”).
 
 
 

--------------------------------------------------------------------------------

1           The Grant Date will be the “Effective Date” under the Optionee’s
Employment Agreement.
2           The exercise price will equal the closing price of the common stock
on the Effective Date.
 
B-1

--------------------------------------------------------------------------------

 
 
3.           Exercise.  Any portion of the option which has vested and is
exercisable may be exercised in whole or in part by delivering to the Executive
Vice President, Human Resources of the Company (or such other executive officer
of the Company performing a similar function) at its corporate headquarters in
New York, New York (a) a written notice specifying (1) the number of shares of
Common Stock to be purchased, (2) the Grant Date and the specific number of
shares of Common Stock referred to in Section 1 of this Agreement, (3) the
Optionee’s home address and, if the Optionee has one, the Optionee’s social
security or U.S. taxpayer identification number and (4) delivery instructions
with respect to the shares of Common Stock issuable upon exercise, and (b) cash
payment in full of the exercise price, together with the amount, if any, deemed
necessary by the Company to enable it to satisfy any federal, foreign or other
tax withholding obligations with respect to the exercise (unless other
arrangements acceptable to the Company in its sole discretion have been
made).  The Company may from time to time change (or provide alternatives to)
the method of exercise of the option granted hereunder by notice to the
Optionee, it being understood that from and after such notice the Optionee will
be bound by the method (or alternatives) specified in any such notice.  The
Company (in its sole and absolute discretion) may permit all or part of the
exercise price or tax withholding obligations to be paid with shares of Common
Stock owned by the Optionee or shares of Common Stock that otherwise would be
delivered to the Optionee upon exercise of the option, or in installments
(together with interest) evidenced by the Optionee’s secured promissory
note.  For purposes of valuing shares tendered or withheld to pay the option’s
exercise price or to settle tax withholding obligations, each share shall be
deemed to have a value equal to the average closing price of the Common Stock on
the Nasdaq Global Market (or such other U.S. exchange or market on which the
Common Stock is then primarily traded) on the five (5) trading days up to and
including the date of vesting.
 
4.           Issuance of Shares.  No shares of Common Stock shall be delivered
hereunder until full payment of the exercise price for such shares and all
related withholding taxes has been made.  The Optionee shall have no rights as a
stockholder with respect to any shares of Common Stock covered by the option
until the shares are issued to the Optionee.  Except as otherwise provided
herein, no adjustment shall be made for dividends or distributions of other
rights for which the record date is prior to the date such stock certificate is
issued.
 
5.           No Assignment of Option.  This option is not assignable or
transferable except upon the Optionee’s death to a beneficiary designated by the
Optionee in a written beneficiary designation filed with the Company or, if no
duly designated beneficiary shall survive the Optionee, pursuant to the
Optionee’s will and/or by the laws of descent and distribution, and is
exercisable during the Optionee’s lifetime only by the Optionee or the
Optionee’s guardian or legal representative.  Notwithstanding the foregoing,
this option may be transferred, in whole or in part, to (a) the spouse, children
or grandchildren (the “Immediate Family Members”) of the Optionee, (b) a trust
established for the principal benefit of the Optionee’s Immediate Family
Members, (c) a partnership in which the Optionee’s Immediate Family Members are
the only partners, or (d) the former spouse of the Optionee as required by a
domestic relations order incident to a divorce. The Optionee may not receive
consideration for such transfer. The Optionee must notify the Company of any
transfers and any subsequent transfers must be approved by the Company.
Following transfer, this option shall continue to be subject to the same terms
and conditions as were applicable immediately before the transfer, except that
the transferee shall have the right to exercise the option upon the terms and
conditions described herein.
 
 
B-2

--------------------------------------------------------------------------------

 
 
6.           Termination of Employment for Cause.  If the Optionee’s employment
is terminated by the Company for Cause, then any option held by the Optionee,
whether or not otherwise exercisable on the date of the Optionee’s termination
of employment, shall immediately terminate and cease to be exercisable.
 
7.           Other Termination of Employment.  If the Company terminates the
Optionee’s employment for any reason other than Cause (including termination if
the Optionee is no longer authorized to work lawfully in the United States as an
executive of the Company), if the Optionee terminates his employment for Good
Reason, or if the Optionee’s employment terminates by reason of Disability,
then, unless sooner terminated, the option will become vested and exercisable as
to a number of shares of Common Stock determined by dividing the number of days
elapsed from the Grant Date until the date of the Optionee’s termination of
employment with the Company by 1,460 and subtracting from the result of such
division the number of shares as to which the option had previously vested.
 
If the Optionee terminates his employment with the Company other than for Good
Reason or Disability, then, unless sooner terminated, any portion of the option
that is not vested and exercisable on the date of the Optionee’s termination of
employment shall immediately terminate.
 
In all of the foregoing cases, that portion of the option which is exercisable
on the date of the Optionee’s termination of employment will remain exercisable
for a period of six months after such date (one year if the Optionee’s
employment terminates by reason of Disability) but in no event after the
Expiration Date.  If any fractional shares would result from the strict
application of the formula set forth in the first paragraph hereof, then the
actual portion of the option vesting on any specific date will cover only the
full number of shares determined by rounding the number of shares to be issued
from the strict application of the formula set forth above to the nearest whole
number of shares.  If the Optionee’s employment terminates by reason of the
Optionee’s death, then, unless sooner terminated, the option will become fully
vested (to the extent it was not vested on the date of death) and will remain
exercisable by the Optionee’s beneficiary for a period of one year after the
date of the Optionee’s death but in no event after the Expiration Date.  To the
extent that any vested portion of the option is not exercised within the
applicable six month or one-year period following termination of employment, it
will automatically expire.
 
8.           Securities Law Restrictions.  Notwithstanding anything herein to
the contrary, the option shall in no event be exercisable and shares of Common
Stock shall not be issued hereunder if, in the opinion of counsel to the
Company, such exercise and/or issuance may result in a violation of federal or
state securities laws or the securities laws of any other relevant
jurisdiction.  The Company undertakes to exercise commercially reasonable
efforts to file a registration statement on Form S-8 covering the shares of
Common Stock that may be sold to the Optionee pursuant to the option granted
hereunder prior to the option becoming exercisable in whole or in part and to
keep such registration statement (or another registration statement covering
such shares of Common Stock) effective throughout the period during which the
option is exercisable in whole or in part.
 
 
B-3

--------------------------------------------------------------------------------

 
 
9.           Capital and Corporate Changes.
 
(a)           Adjustments Upon Changes in Capitalization.  If (i) the Company
shall at any time be involved in a merger or other transaction in which the
Common Stock is  changed or exchanged; or (ii) the Company shall subdivide or
combine the Common Stock or the Company shall declare a dividend payable in
Common Stock other securities (other than any associated preferred stock
purchase rights issued pursuant to that certain Rights Agreement, dated February
2, 2005, between the Company and The Bank of New York, as rights agent, or
similar stock purchase rights that the Company might authorize and issue in the
future) or other property; or (iii) the Company shall effect a cash dividend the
amount of which exceeds 10% of the trading price of the Common Stock at the time
the dividend is declared, or the Company shall effect any other dividend or
other distribution on the Common Stock in the form of cash, or a repurchase of
Common Stock, that the Board determines by resolution is special or
extraordinary in nature or that is in connection with a transaction that the
Company characterizes publicly as a recapitalization or reorganization involving
the Common Stock; or (iv) any other event shall occur which, in the case of this
clause (iv), in the judgment of the Compensation Committee of the Board or a
successor committee with the same or similar authority (the “Committee”)
necessitates an adjustment to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available hereunder, then the Committee
shall, in such manner as it may deem equitable, adjust any or all of the number
and type of shares subject to this option and the exercise price as are
necessary to maintain the relative proportionate interest the Option represented
immediately prior to any such event and to preserve, without exceeding, the
value of the option.  In any such case, the Committee may also make provision
for a cash payment in exchange for the cancellation of all or a portion of the
option in an amount determined by the Committee effective at such time as the
Committee specifies (which may be the time such transaction or event is
effective). The number of shares of Common Stock or other securities subject to
this option must always be a whole number. Without limitation, in the event of
any such merger or similar transaction, subdivision or combination of the Common
Stock, dividend or other event described above (other than any such transaction
in which the Company is the continuing corporation and in which the outstanding
Common Stock is not being converted into or exchanged for different securities,
cash or other property, or any combination thereof), the Committee shall
substitute, on an equitable basis as the Committee determines, for each share of
Common Stock then subject to an Award, the number and kind of shares of stock,
other securities, cash or other property to which holders of Common Stock are or
will be entitled in respect of each share of Common Stock pursuant to the
transaction.  Notwithstanding the foregoing, if the Company shall subdivide the
Common Stock or the Company shall declare a dividend payable in Common Stock,
and if no action is taken by the Board or the Committee, then the adjustments
contemplated by this Section 9(a) that are proportionate shall nevertheless
automatically be made as of the date of such subdivision of the Common Stock or
dividend in Common Stock.
 
(b)           Change in Control.  The option will vest in full and immediately
become exercisable upon the date of a Covered Termination following the
occurrence of a Change in Control.  If, in connection with a Change in Control,
the stockholders of the Company will receive capital stock of another
corporation (“Exchange Stock”) in exchange for their shares of Common Stock
(whether or not such Exchange Stock is the sole consideration), and if the
Committee so directs, then this option will be converted into an option to
purchase shares of Exchange Stock; provided that such conversion shall not
effect the exercisability of the option pursuant to the foregoing sentence.  The
number of shares and exercise price under the converted option will be
determined by adjusting the number of shares and exercise price under this
option on the same basis as the determination of the number of shares of
Exchange Stock the holders of Common Stock will receive in connection with the
Change in Control.
 
 
B-4

--------------------------------------------------------------------------------

 
 
(c)           Fractional Shares.  In the event of any adjustment in the number
of shares covered by this option pursuant to the provisions hereof, any
fractional shares resulting from such adjustment will be disregarded, and the
option, as adjusted, will cover only the number of full shares resulting from
the adjustment.
 
(d)           Determination of the Committee to be Final.  All adjustments under
this Section shall be made by the Committee, and its determination as to what
adjustments shall be made, and the extent thereof, shall be final, binding and
conclusive.
 
10.           No Employment Rights.  Nothing in this Agreement shall give the
Optionee any right to continue in the employment of the Company, or interfere in
any way with the right of the Company to terminate the employment of the
Optionee.
 
11.           Administration.  The Committee will have full power and authority
to interpret and apply the provisions of this Agreement and act on behalf of the
Company and the Board in connection with this Agreement, and the decision of the
Committee as to any matter arising under this Agreement shall be binding and
conclusive as to all persons.
 
12.           Confidentiality, Non-Solicitation, Work Product Assignment and
Arbitration.  As a material inducement to the Company to grant this option and
enter into this Agreement, the Optionee hereby expressly agrees to be bound by
the covenants, terms and conditions contained in the Confidentiality,
Non-Solicitation and Work Product Assignment Agreement, and Mutual Agreement to
Arbitrate Claims, by and between the Optionee and the Company dated as of the
date hereof.
 
13.           Binding Effect; Headings.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  The subject headings of Sections of this
Agreement are included for the purpose of convenience only and shall not affect
the construction or interpretation of any of its provisions.  All references in
this Agreement to “$” or “dollars” are to United States dollars.
 
 
B-5

--------------------------------------------------------------------------------

 
 
14.           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to conflict
of law principles thereof.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and controls and
supersedes any prior understandings, agreements or representations by or between
the parties, written or oral with respect to its subject matter and may not be
modified except by written instrument executed by the parties.




[Rest of page intentionally left blank]
 
 
B-6

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.


HUDSON HIGHLAND GROUP, INC.
 
 
By:

--------------------------------------------------------------------------------

Name:
Title:
 
 
 

--------------------------------------------------------------------------------

Optionee – Signature
 
 
 

--------------------------------------------------------------------------------

Optionee – Print Name



 
B-7

--------------------------------------------------------------------------------

 
 
ATTACHMENT C
 
TAX EQUALIZATION
 
1.
Definitions.

 
The capitalized terms used in this Attachment have the following respective
meanings:
 
a.      “Code” means the United States Internal Revenue Code of 1986, as
amended.
 
b.      “Taxable Income” means all items of compensation (including any amount
relating to relocation costs of the Executive) provided to Executive by Company
under or pursuant to this Employment Agreement.
 
c.      “Income Taxes” means any and all U.S. and Spanish federal, state,
country or local income and employment taxes based upon or measured by net
income.
 
d.      “U.S. Income Taxes” means Income Taxes imposed by the United States or
any of its states, municipalities or other taxing authority thereof or therein.
 
e.      “Spanish Income Taxes” means Income Taxes imposed by Spain or any of its
municipalities or other taxing authority thereof or therein.
 
f.      “Actual Income Taxes” means the total Spanish Income Taxes and United
States Income Taxes payable on Taxable Income for the applicable taxable year
had Taxable Income been the sole income of Executive for the taxable year.
 
g.      “Hypothetical Income Taxes” means the total Spanish Income Taxes that
would have been payable on Taxable Income for the applicable taxable year had
Taxable Income been the sole income of Executive for the applicable taxable year
and had Executive been considered for Spanish tax purposes to be resident solely
in Madrid, Spain for the entirety of such period with all Taxable Income been
treated as Spanish source income earned from employment exercised solely in
Madrid, Spain.
 
h.      “Tax Reimbursement Amount” means an amount equal to (1) the excess of
Actual Income Taxes over Hypothetical Income Taxes plus (2) an additional amount
to compensate Executive in respect of the Income Taxes payable in respect
thereof, as described in Section 2(a) hereof.
 
i.      “Tax Accountant Firm” means, KPMG LLP, PricewaterhouseCoopers LLP or
another comparable international tax accountant firm chosen by Company and
acceptable to Executive.
 
2.
Reimbursement Calculations.

 
a.      For each taxable year, Company will pay Executive the Tax Reimbursement
Amount.  Company acknowledges that the foregoing payment will result in Taxable
Income to Executive, which will require that Executive pay additional Income
Taxes.  The Tax Reimbursement amount consists of two components:  (1) an amount
equal to the excess of Actual Income Taxes over Hypothetical Income Taxes for
the particular taxable year in question, plus (2) Actual Income Taxes on the
Actual Income Taxes payable by Executive on the sum described in the foregoing
clause (1) (as well as on the additional amounts described in this clause (2)).
 
 
C-1

--------------------------------------------------------------------------------

 
 
b.      Executive agrees to take all reasonable measures actually recommended by
the Tax Accountant Firm to minimize the total amount of Actual Income Taxes
payable by Executive including, without limitation, the following measures for
any particular taxable year:  (a) claiming itemized deductions, if such itemized
deductions exceed the standard deduction; (b) claiming a foreign tax credit
under applicable Spanish law for any available taxes paid to the United States
or a political subdivision thereof; and (c) the making of such elections under
applicable U.S. or Spanish law as Executive determines, in his reasonable
discretion, will not cause adverse consequences to the tax position of himself
or his family in any subsequent period.
 
c.      The calculations of Actual Income Taxes for each taxable year will be
based upon the returns for U.S. Income Taxes and Spanish Income Taxes actually
filed by Executive for such taxable years.  The Tax Accountant Firm shall
calculate Hypothetical Income Taxes for each taxable year on a basis that is
consistent with Section 2(b) hereof, and that takes into account available
deductions and allowances to the same extent such deductions and allowances are
taken into account in calculating Executive’s Spanish Income Taxes for the
taxable year
 
d.      For the avoidance of doubt, Executive shall be solely responsible for
Income Taxes imposed on Executive’s personal investment income including without
limitation, interest, dividends and gains from sales of properties (including
without limitation dividends on, and gains from sales of shares of, Common Stock
of Company).
 
e.      While both parties acknowledge that the foregoing steps will be taken to
implement tax equalization, they also recognize that there will be legitimate
opportunities available to them to minimize the overall tax liability of Company
and Executive, and they confirm their mutual intention to work together to
minimize the overall taxes required to be paid by them consistent at all times
with applicable law.
 
3.
Preparation and Filing of Applicable Tax Returns.

 
a.      Executive will gather and submit to the Tax Accountant Firm in timely
fashion all relevant information for the filing of applicable U.S. and Spanish
tax returns.  Any tax, penalties or interest resulting from late filing or
underpayment of Income Taxes attributable to Executive’s actions will be
Executive’s responsibility.  Company agrees to provide in timely fashion any
necessary information to Executive that may be required for Executive to
complete his U.S. and Spanish tax returns without delay.
 
b.      Company agrees to engage the Tax Accountant Firm as a tax return
preparer to assist Executive in the completion and filing of his U.S. and
Spanish income tax returns.  Executive shall remain solely responsible for
filing his (and his spouse’s) individual income tax returns in Spain, the United
States and any other applicable jurisdictions and for paying all taxes due.
 
c.      Company acknowledges and agrees that despite its obligations to pay all
fees of the Tax Accountant Firm for tax services for Executive and Executive’s
spouse in connection with the preparation of their Spanish and United States
income tax returns, the Tax Accountant Firm will be required to treat Executive
and Executive’s spouse (and not Company) as its clients and, accordingly, will
comply with all of its confidentiality and ethical obligations and internal
procedures pertaining to such client relationship, including without limitation
not disclosing any of Executive’s information to Company.  However, the Tax
Account Firm may, at Company’s request after written notice to Executive, advise
Company in writing that the Tax Accountant Firm has prepared income tax returns
for Executive and his spouse in compliance with this Attachment.  Executive
acknowledges that Company has no liability for the work carried out by the Tax
Accountant Firm.
 
 
C-2

--------------------------------------------------------------------------------

 
 
d.      For each applicable tax year, Executive shall certify to Company in
writing that he has filed all applicable Spanish and U.S. income tax returns as
prepared by the Tax Accountant Firm and that he has paid all taxes shown on such
returns to be payable.
 
4.
Payment Procedures.

 
a.      For each applicable taxable year, Company will pay to Executive the Tax
Reimbursement Amount (net of any advances that Company may have made to
Executive) within five business days after Company receives a written notice
from Executive stating that the Tax Accountant Firm has determined that a Tax
Reimbursement Amount is due to Executive for the applicable tax year and
notifying Company the amount of the Tax Reimbursement Amount for the taxable
year.  If an applicable taxing authority redetermines the amount of Actual
Income Taxes due for a taxable year, and that redetermination is agreed to by
Executive, or finally adjudicated after the expiration of any appeals period,
the Tax Reimbursement Amount will be redetermined accordingly.  If a
redetermination of the Tax Reimbursement Amount results in a greater Tax
Reimbursement Amount being due, Company will pay to Executive the amount of such
increase within ten business days after Company is notified in writing of such
increase.  Alternatively, if a redetermination of the Tax Reimbursement Amount
results in a lesser Tax Reimbursement Amount, Executive will refund the
Executive’s after-tax amount (i.e., net of the Income Taxes paid with respect to
the original Tax Reimbursement Amount) of such decrease (plus the Executive’s
after-tax amount of any related tax gross-up) to Company within ten business
days after the taxing authority’s redetermination is agreed or upheld.
 
b.      All amounts payable hereunder will be paid in U.S. Dollars.
 




 
C-3

--------------------------------------------------------------------------------

 
 
ATTACHMENT D
 
CONFIDENTIALITY, NON-SOLICITATION
AND WORK PRODUCT ASSIGNMENT AGREEMENT,
AND MUTUAL AGREEMENT TO ARBITRATE CLAIMS


Hudson Highland Group, Inc. (“HHG”)1 and Manuel Marquez Dorsch (the “Executive”)
have entered into an employment agreement, dated March 7, 2011 (the “Employment
Agreement”).  As provided in the Employment Agreement, and in consideration of
the agreements and understandings set forth in the Employment Agreement, the
Executive and HHG agrees as follows:
 
 
1.           Confidential Information


1.1           Definition.


“Confidential Information” consists of all information or data relating to the
business of HHG, including but not limited to, business and financial
information; new product development and technological data; personnel
information and the identities of employees; the identities of clients and
suppliers and prospective clients and suppliers; client lists and potential
client lists; development, expansion and business strategies, plans and
techniques; computer programs, devices, methods, techniques, processes and
inventions; research and development activities; trade secrets as defined by
applicable law and other materials (whether in written, graphic, audio, visual,
electronic or other media, including computer software) developed by or on
behalf of HHG which is not generally known to the public, which HHG has and will
take precautions to maintain as confidential, and which derives at least a
portion of its value to HHG from its confidentiality.  Additionally,
Confidential Information includes information of any third party doing business
with HHG (actively or prospectively) that HHG or such third party identifies as
being confidential.  Confidential Information does not include any information
that is in the public domain or otherwise publicly available (other than as a
result of a wrongful act by the Executive).


1.2           Agreement to Maintain the Confidentiality of Confidential
Information.


The Executive acknowledges that, as a result of his employment by HHG, he will
have access to such Confidential Information and to additional Confidential
Information which may be developed in the future.  The Executive acknowledges
that all Confidential Information is the exclusive property of HHG, or in the
case of Confidential Information of a third party, of such third party.  The
Executive agrees to hold all Confidential Information in trust for the benefit
of the owner of such Confidential Information.  The Executive further agrees
that he will use Confidential Information for the sole purpose of performing his
work for HHG, and that during his employment with HHG, and at all times after
the termination of that employment for any reason, the Executive will not use
for his benefit, or the benefit of others, or divulge or convey to any third
party any Confidential Information obtained by the Executive during his
employment by HHG, unless it is pursuant to HHG’s prior written permission.
 
 
 

--------------------------------------------------------------------------------

1 Any reference in this Agreement to HHG will be a reference also to all of its
subsidiaries and affiliated entities, except that (i) references with respect to
the Executive’s employment with HHG (or similar phrases) shall be to Hudson
Highland Group, Inc. alone; and (ii) any obligation of the Executive to notify,
disclose or assign to, or obtain permission from, HHG will be satisfied by
notification, disclosure or assignment to, or the obtaining of permission from,
Hudson Highland Group, Inc. without any additional obligation to notify,
disclose or assign to, or obtain permission from, any other entity included
within the definition of “HHG”.
 
 
D-1

--------------------------------------------------------------------------------

 


1.3           Return of Property.


The Executive acknowledges that he has not acquired and will not acquire any
right, title or interest in any Confidential Information or any portion
thereof.  The Executive agrees that upon termination of his employment for any
reason, he will deliver to HHG immediately, but in no event later that the last
day of his employment, all documents, data, computer hardware, computer programs
and all other materials, and all copies thereof, including but not limited to
copies of data in electronic form such as disks, tape or media cards, that were
obtained or made by the Executive during his employment with HHG, which contain
or relate to Confidential Information and will destroy all electronically stored
versions of the foregoing. The Executive retains the right to retrieve and
retain personal information.


2.           Disclosure and Assignment of Inventions and Creative Works


The Executive agrees to promptly disclose in writing to HHG all inventions,
ideas, discoveries, developments, improvements and innovations (collectively
“Inventions”), whether or not patentable and all copyrightable works, including
but not limited to computer software designs and programs (“Creative Works”)
conceived, made or developed by the Executive, whether solely or together with
others, during the period the Executive is employed by HHG and that: (a) relate
directly to the business of HHG or its actual or demonstrably anticipated
research or development, or (b) result from the Executive’s work for HHG, or (c)
involve the use of any equipment, supplies, facilities, Confidential
Information, or time of HHG.  The Executive agrees that all such Inventions and
Creative Works are the exclusive property of HHG.  The Executive hereby assigns
and agrees to assign all right, title and interest in and to all such Inventions
and Creative Works to HHG.  The Executive understands that he is not required to
assign to HHG any Invention or Creative Work for which no equipment, supplies,
facilities, Confidential Information or time of HHG was used, unless such
Invention or Creative Work relates directly to HHG’s business or actual or
demonstrably anticipated research and development, or results from any work
performed by the Executive for HHG.


3.           Future Restrictions and Notice


3.1           Non-Solicitation of Clients.


During the period of the Executive’s employment with HHG and for a period of one
year from the date of termination of such employment for any reason, the
Executive agrees that he will not, directly or indirectly, for the Executive’s
benefit or on behalf of any person, corporation, partnership or entity
whatsoever, call on, solicit, perform services for, interfere with or endeavor
to entice away from HHG any client to whom HHG provides services at any time
during the 12 month period proceeding the date of termination of the Executive’s
employment with HHG, or any prospective client to whom HHG had made a
presentation at any time during the 12 month period preceding the date of
termination of Executive’s employment with HHG; provided, however, that this
Section 3.1 shall not preclude the Executive from providing services to any such
client or prospective client that are beyond the scope of the services that HHG
provides to its clients.


3.2           Non-Solicitation of Employees.


For a period of one year after the date of termination of Executive’s employment
with HHG for any reason, the Executive agrees that he will not, directly or
indirectly, hire, attempt to hire, solicit for employment or encourage the
departure of any employee of HHG, to leave employment with HHG, or any
individual who was employed by HHG as of the last day of the Executive’s
employment with HHG.
 
 
D-2

--------------------------------------------------------------------------------

 


3.3           Notice to New Employer


For a period of one year after the date of termination of Executive’s employment
with HHG for any reason, the Executive agrees that he will bring the terms of
this agreement to the attention of his new employer.


4.           Agreement to Arbitrate


4.1           Acknowledgment.
 
HHG and the Executive (together the “Parties”) further recognize that
differences may arise between either of them after or during Executive's
employment with HHG.
 
The Parties understand and agree that by entering into this agreement to
arbitrate claims, each anticipates gaining the benefit of arbitration as a
speedy, impartial dispute-resolution procedure, and understands and agrees that
both are voluntarily consenting to forego other types of litigation, except as
specifically listed below in Section 4.2.  Executive acknowledges that his
agreement to submit to arbitration as described in this Agreement is in
consideration of and is a material inducement to his employment by HHG.
 
4.2           Claims Covered by this Agreement.
 
HHG and Executive mutually consent to the resolution by arbitration of all
claims or controversies (tort, contract or statutory), whether or not arising
out of Executive’s employment (or its termination), that HHG may have against
Executive or that Executive may have against HHG ("claims").  The claims covered
by this Agreement include, but are not limited to, claims for wages, bonuses,
overtime pay, or other compensation due; claims for breach of any contract or
covenant (express or implied); tort claims, including but not limited to,
defamation, wrongful termination, invasion of privacy and intentional infliction
of emotional distress; claims for discrimination (including, but not limited to,
race, sex, religion, national origin, age, marital status, or medical condition
or disability), harassment and/or retaliation; claims for benefits or the
monetary equivalent of benefits (except where an employee benefit or pension
plan specifies that its claims procedure is subject to an arbitration procedure
different from this one); and claims for violation of any federal, state, or
other governmental law, statute, regulation, or ordinance, except claims
excluded in the following Section 4.3.
 
4.3           Claims Not Covered by the Agreement.
 
Claims not covered by this Agreement include claims that Executive may have now
or in the future for workers’ compensation or unemployment benefits.  Also not
covered are claims by HHG based on criminal acts of Executive, and claims for
injunctive or other equitable relief for:  (a) breach or threatened breach of
any non-competition, non-solicitation, confidentiality and/or patent or
invention assignment agreements; (b) unfair competition; or (c) the
misappropriation, use and/or unauthorized disclosure of trade secrets or
confidential information, as to each of which Executive understands and agrees
that HHG may immediately seek and obtain relief from a court of competent
jurisdiction.
 
4.4           Required Notice of All Claims and Statute of Limitations.
 
The Parties agree that each must deliver written notice of any claim to the
other party within one (1) year of the date the aggrieved party first has
knowledge of the event giving rise to the claim; otherwise the claim will be
void and deemed waived, even if there is a federal or state statute of
limitations which would have given more time to pursue the claim.
 
 
D-3

--------------------------------------------------------------------------------

 
 
4.5           Arbitration Procedures.
 
HHG and Executive agree that, except as provided in this Agreement, any
arbitration shall be in accordance with the then-current employment dispute
rules of the American Arbitration Association ("AAA").
 
The arbitrator shall render a written award and opinion in the form typically
rendered in arbitrations.  The award shall be final and binding.
 
4.6           Arbitration Fees and Costs.
 
HHG will pay the reasonable fees and costs of the arbitrator.  HHG and Executive
will each pay its and his costs and attorneys’ fees, if any, except as otherwise
provided in the Employment Agreement.  In addition, if either Party prevails on
a statutory claim that affords the prevailing party attorneys’ fees, the
arbitrator may award reasonable fees to the prevailing Party.
 
4.7           Requirements for Modification or Revocation.
 
This Agreement to arbitrate shall survive the termination of Executive’s
employment.  It may only be revoked or modified by a writing signed by the
parties which specifically states an intent to revoke or modify this Agreement.
 
4.8           Sole and Entire Agreement.
 
This is the complete agreement of the parties on the subject of arbitration of
disputes except for any arbitration agreement in connection with any pension or
benefit plan.  This Agreement supersedes any prior or contemporaneous oral or
written understanding on the subject.  Executive is not relying on any
representations, oral or written, on the subject of the effect, enforceability
or meaning of this Agreement, except as specifically set forth in this
Agreement.
 
4.9           Construction.
 
If any provision, portion or section of this Agreement is judged to be void or
otherwise unenforceable, in whole or in part, such judgment will not affect the
validity of the remainder of this Agreement.
 
4.10           Not an Employment Agreement.
 
This Agreement is not, and shall not be construed to create, any contract of
employment or guarantee of employment for any specific time or under any
specific terms or conditions, express or implied   The rights and obligations of
HHG and the Executive with respect to the Executive’s employment by HHG shall be
governed by the Employment Agreement.
 
5.           Miscellaneous


5.1           Enforcement.


If, at the time of enforcement of this Agreement, a court holds that any of the
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographical area
deemed reasonable under such circumstances will be substituted for the stated
period, scope or area as contained in this Agreement.  Because money damages
would be an inadequate remedy for any breach of the Executive’s obligations
under this Agreement, in the event the Executive breaches or threatens to breach
this Agreement, HHG, or any successors or assigns, may, in addition to other
rights and remedies existing in its favor, apply to any court of competent
jurisdiction for specific performance, or injunctive or other equitable relief
in order to enforce or prevent any violations of this Agreement.
 
 
D-4

--------------------------------------------------------------------------------

 


5.2           Severability.


Whenever possible, each provision of this Agreement will be interpreted in such
a way as to be effective and valid under applicable law, but if any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under my applicable law or rule in any jurisdiction, such invalidity, illegality
or unenforceability will not affect any other provisions, but this Agreement
and/or such provision will be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.


5.3           Additional Rights and Causes of Action.


This Agreement is in addition to and does not in any way waive or detract from
any rights or causes of action that HHG or the Executive may have relating to
Confidential Information or other protectable information or interests under
statutory or common law or under any other agreement.


5.4           Governing Law.


Notwithstanding principles of conflicts of law of any jurisdiction to the
contrary, all terms and provisions to this Agreement are to be construed and
governed by the laws of the State of New York without regard to the laws of any
other jurisdiction wherein the Executive resides or performs any duties
hereunder or where any violation of this Agreement occurs. Any arbitration or
mediation will take place in the City of New York, New York.  The venue for any
litigation permitted by this Agreement will be the state and municipal courts
located in the City of New York, New York and the United States District Court
for the Southern District of New York.


5.5           Successors and Assigns.


The Agreement will inure to the benefit of and be enforceable by HHG and its
successors and assigns, provided, the Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of its business and/or assets to expressly assume the
obligations of the Company hereunder.  The Executive may not assign the
Executive’s rights or delegate the Executive’s obligations hereunder.


5.6           Waivers.


The waiver by either the Executive or HHG of a breach by the other party of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by the breaching party.


HHG AND EXECUTIVE ACKNOWLEDGE THAT (A) EACH HAS CAREFULLY READ THIS AGREEMENT,
(B) EACH UNDERSTANDS ITS TERMS, (C) ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN
HHG AND EXECUTIVE RELATING TO THE SUBJECTS COVERED IN THE AGREEMENT ARE
CONTAINED IN IT, AND (D) EACH HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY AND
NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE OTHER, OTHER THAN
THOSE CONTAINED IN THIS AGREEMENT ITSELF.
 
EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS BEEN GIVEN SUFFICIENT TIME AND
OPPORTUNITY TO CONSIDER WHETHER TO SIGN THIS AGREEMENT; AND HAS NOT BEEN FORCED
OR COERCED INTO DOING SO.
 
 
 
D-5

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 


 
MANUEL MARQUEZ DORSCH
HUDSON HIGHLAND GROUP, INC.
_____________________________
________________________________
Signature of Executive
Signature of Authorized Representative
   
___________________________
________________________________
Date
Title of Representative
     
________________________________
 
Date



 


 
D-6

--------------------------------------------------------------------------------

 
 
ATTACHMENT E
 
GENERAL RELEASE AGREEMENT
 
This is an Agreement between MANUEL MARQUEZ DORSCH (the “Executive”) and HUDSON
HIGHLAND GROUP, INC. (the “Company”).
 
1.
Valuable Consideration

 
In exchange for entering into this Agreement, the Company agrees to provide the
Executive with the payments and benefits set forth in Section 10(c)(ii) of the
Hudson Highland Group CEO Employment Agreement, dated March 7, 2011 (the
“Employment Agreement”), between the Executive and the Company (such payments
and benefits, the “Consideration”).  The Executive agrees that the Consideration
is over and above anything he is owed by law, contract or under the policies or
practices of the Company, and it is being given to the Executive expressly in
exchange for entering into this Agreement.  The Executive will not be entitled
to receive any of the Consideration until the Effective Date (as defined in
Section 5 below).
 
2.
Release

 
In consideration of the substantial compensation provided and to be provided by
the Company under the Employment Agreement for the benefit of the Executive, the
Executive, on behalf of himself, his spouse, heirs, executors, administrators,
agents, successors, assigns and representatives of any kind (hereinafter
collectively referred to as the “Releasors”) confirm that Releasors have, as of
the Effective Date, released the Company, and each of its subsidiaries,
affiliates, their employees, successors, assigns, executors, trustees,
directors, advisors, agents and representatives, and all their
respective  predecessors and successors (hereinafter collectively referred to as
the “Releasees”), from any and all actions, causes of action, charges, debts,
liabilities, accounts, demands, damages and claims of any kind whatsoever
arising prior to the Effective Date.  The Executive also releases and waives any
claim or right to further compensation, benefits, damages, penalties, attorney’s
fees, costs, or expenses of any kind from the Company or any of the other
Releasees based on events occurring prior to the Effective Date, other than any
such benefits or other amounts to which the Executive is entitled under the
Employment Agreement (including all amounts of Accrued Compensation and Benefits
as defined in the Employment Agreement).  This release specifically includes,
but is not limited to, a release of any and all claims pursuant to state or
federal wage payment laws and those arising under any labor, employment
discrimination (including, without limitation, the Age Discrimination in
Employment Act of 1967, as amended; Title VII of the Civil Rights of Act of
1964, as amended; the Rehabilitation Act of 1973; the Reconstruction Era Civil
Rights Acts, 42 U.S.C. § 1981 – 1988; the Civil Rights Act of 1991; the
Americans with Disabilities Act; state or federal family and/or medical leave
acts), contract or tort laws, equity or public policy, wrongful termination,
retaliation, defamation, misrepresentation, invasion of privacy, or negligence
standard, whether known or unknown, certain or speculative, which against any of
the Releasees, any of the Releasors ever had or now has.
 
Notwithstanding the foregoing, this Agreement does not waive rights, if any, the
Executive or his successors and assigns may have under or pursuant to, or
release any member of Releasees from obligations, if any, it may have to them or
to their successors and assigns on claims arising out of, related to or asserted
under or pursuant to, this Agreement, the terms of the Employment Agreement and
the agreements that are attachments thereto entered into by the Executive and
the Company that are to be performed by the Company after the Effective Date, or
any indemnity agreement or obligation contained in or adopted or acquired
pursuant to any provision of the charter or by-laws of the Company or its
subsidiaries or affiliates or in any applicable insurance policy carried by the
Company or its affiliates for any matter which arises or may arise in the future
in connection with Executive’s employment with the Company.  Further, the
Executive is not waiving, releasing or giving up any claim for vested benefits
under any retirement plan or any right to continued benefits in accordance with
the Consolidated Omnibus Budget Reconciliation Act of 1985.
 
 
E-1

--------------------------------------------------------------------------------

 
 
Except as required by law, the Company (and all other Releasees) hereby releases
the Executive (and the other Releasors) from any and all actions, causes of
action, charges, debts, liabilities, accounts, demands, damages and claims of
any kind whatsoever arising prior to the Effective Date.
 
3.
Covenant Not to Sue

 
The Executive agrees not to file, pursue, or participate in any lawsuits of any
kind in either state or federal court against any of the Releasees with respect
to any claim released herein, including any claim arising out of or in
connection with the employment of the Executive by the Company or the
termination of such employment (other than pursuing a claim for Unemployment
Compensation benefits to which Executive may be entitled).  This Agreement not
to file a lawsuit does not apply, however, to any lawsuit the Executive may file
to enforce the terms of the Employment Agreement that are to be performed by the
Company after the Effective Date.
 
4.
Confidentiality/Return of Property

 
The Executive acknowledges and agrees that he has certain confidentiality
obligations under statutory and common law with respect to confidential and
proprietary business information of the Company which the Executive has learned
as a result of his employment, and the Executive agrees to meet those
obligations at all times after the Executive’s employment with the Company
terminates.  The Executive further acknowledge that the Company would be
irreparably harmed if the Executive were to breach his confidentiality
obligations, and that the Company would be entitled to equitable relief
(including an injunction) if the Executive breaches or threatens to breach those
obligations.  Furthermore, the Executive acknowledges and affirms that he
remains obligated under and will abide by the Confidentiality, Non-solicitation
and Work Product Assignment Agreement, and Mutual Agreement to Arbitrate Claims
between the Executive and the Company.
 
The Executive agrees upon request to return all property of the Company in his
possession, including but not limited to, laptop computers, cell phones, files,
keys, financial information, correspondence, electronic and magnetic storage
media, notebooks, records and any material which refers to, relates to or
contains the Company’s confidential and proprietary business information which
is currently in the Executive’s possession.  The Executive agrees not to keep
any duplicates, copies, or excerpts of any of such information or items.
 
5.
Knowing and Voluntary Release/Revocation

 
The Executive hereby acknowledges and confirms the following: (i) the Executive
was advised by the Company to consult with an attorney of his choice prior to
signing this Agreement and to have such attorney explain to the Executive the
terms of this Agreement, and the Executive has in fact consulted with an
attorney; (ii) the Executive was given a period of not fewer than 21 days to
consider the terms of this Agreement and to consult with an attorney of his
choosing with respect thereto; (iii) the Executive is signing this Agreement
voluntarily and of his own free will and not because of any threats or
duress.  The Executive also understands that he has seven (7) days following the
date on which he signs this Agreement and delivers it to the Company within
which to revoke this Agreement, by providing the Company a written notice of his
revocation of this Agreement.
 
 
E-2

--------------------------------------------------------------------------------

 
 
This Agreement becomes final and binding on the Executive and the Company on the
date the Executive delivers a signed copy to ________________, 560 Lexington
Avenue, 5th Floor, New York, NY 10022, Fax ) ___________ , subject to the
Executive’s right to revoke this Agreement as provided in the preceding
paragraph (the date on which such right to revoke expires being the “Effective
Date”).
 
6.
Entire Agreement and Severability

 
This Agreement contains the entire agreement between the Executive and the
Company, and it takes priority over any other written or oral understanding or
contract that may have existed in the past; provided that the Employment
Agreement and the agreements that are attachments thereto entered into by the
Executive and the Company remain in full force and effect to the extent so
provided by the terms of the Employment Agreement and such other
agreements.  The Executive agrees and acknowledges that no other promises or
agreements have been offered for this Agreement (other than those described
above) and that no other promises or agreements will be binding unless they are
in writing and signed by the Executive and the Company.
 
If any portion, provision or section of this Agreement is held to be invalid or
legally unenforceable, the remaining portions, provisions or sections of this
Agreement will not be affected and will be given full force and effect.
 
7.
Non-Admission/No Knowledge of Wrongdoing

 
The Executive and the Company agree that this Agreement is not an admission by
either party of any wrongdoing or liability whatsoever, but results from a
mutual desire to resolve all actual and potential disputes concerning anything
that has occurred prior to the Executive’s signing of this Agreement.
 
The Executive also confirms and affirms that he has no knowledge of any
wrongdoing involving improper or false claims against a federal or state
governmental agency, or any other wrongdoing on the part of any of the
Releasees.
 
8.
Applicable Law

 
All provisions of this Agreement will, except to the extent preempted by federal
law, be construed and governed by the law of the state of New York, without
regard to the laws of any other location.
 
 
E-3

--------------------------------------------------------------------------------

 
 
9.
Resolution

 
This Agreement resolves any and all actual and potential conflicts between the
Executive and the Company, including, but not limited to, all matters relating
to the Executive’s employment and termination of employment with the Company.
 
THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ AND UNDERSTOOD THIS AGREEMENT,
CONSULTED AN ATTORNEY OR OTHER REPRESENTATIVE BEFORE SIGNING OR VOLUNTARILY
ELECTED NOT TO DO SO, AND HAD SUFFICIENT TIME TO CONSIDER WHETHER TO ENTER INTO
THIS AGREEMENT.
 
[Rest of page intentionally left blank]
 
 
 
E-4

--------------------------------------------------------------------------------

 
 

The parties hereto have executed this Agreement as of the day and year written
below.
 

     
HUDSON HIGHLAND GROUP, INC.
                    By:      MANUEL MARQUEZ DORSCH                 Its:     
Date:                 Date:   





 
E-5

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 


 
[List of Boards of Directors]
 
 
 
 

--------------------------------------------------------------------------------
